COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON




                                      ORDER


Appellate case name:           Raul Avalos Guzman v. State of Texas

Appellate case number:         01-11-00862-CR

Trial court case number:        1187487

Trial court:                   351st District Court of Harris County

        This case was submitted without oral argument on January 1 6, 2013. In his brief,
appellant Raul Avalos Guzman challenged the sufficiency of the evidence to support the
trial court's assessment of court costs in the amount of $530, when no bill of costs
appears in the record despite his specific, written request for its inclusion. See TEX. R.
APP. P. 34.5(b). "A court of appeals must not affirm or reverse a judgment or dismiss an
appeal for formal defects or irregularities in appellate procedure without allowing a
reasonable time to correct or amend the defects or irregularities." TEX. R. APP. P. 44.3.

        Pursuant to Texas Rules of Appellate Procedure 34.5(c) and 44.3, the trial court
clerk is ordered to prepare, certify, and fi le a supplemental record containing a bill of
costs. If no bill of costs currently exists, the trial court clerk or an officer of the court is
ordered to prepare a bill of costs for inclusion in the supplemental record. See TEX.
CODE CRIM. PROC. ANN. art. I 03.006 (West 2001 ) ("If a criminal action or proceeding ..
. is appealed, an officer of the court shall certify and sign a bill of costs stating the costs
that have accrued and send the bill of costs to the court to which the action ... is .. .
appealed.").

        The supplemental clerk's record shall be filed in the First Court of Appeals no
later than February 8, 2013.


Judge's signature:         /s/ Jane Bland

Panel consists of Justices Jennings, Bland, and Massengale.

Date: January 17, 2013